A S&F WwW WN

oO Ce NN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cr-00191-RSL Document 59 Filed 07/12/19 Page 5 of 5

JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, Case No.: CR-17-191-RSL
Plaintiff,
v.
-PROPOSED] ORDER GRANTING
LOUIS ONG, UNOPPOSED MOTION FOR EARLY
Defendant. TERMINATION OF SUPERVISED
RELEASE

NOTED: July 26, 2019

 

 

This matter came before the Court on the defendant Louis Ong’s unopposed motion for
early termination of supervised release. The Court having considered the motion, as well as any
responses or replies to the motion, finds good cause that the motion should be GRANTED.

Specifically, the Court finds, pursuant to 18 U.S.C. §3583(e), that early termination of Mr.
Ong’s supervised release is warranted. Accordingly, IT IS HEREBY ORDERED that Mr. Ong’s

supervised release term be terminated, effective immediately.

DATEDNAS , 2019
MWA ore

ROBERT S. LASNIK~ =e
UNITED STATES DISTRICT JUDGE

 

 

 
